Filed 1/11/21 Cabrera v. Western Ag & Turf, Inc. CA5



                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT




 JUAN JOSE CABRERA,                                                                          F078996

           Plaintiff,                                                        (Super. Ct. No. 17CECG08856)

                    v.
                                                                            ORDER MODIFYING OPINION
 WESTERN AG & TURF, INC. et al.,                                             AND DENYING REQUEST
                                                                               FOR PUBLICATION
           Defendants, Cross-complainants and
           Appellants;                                                        [NO CHANGE IN JUDGMENT]
 PACIFIC PLASTICS, INC.,

     Cross-defendant and Respondent.
 WESTERN AG & TURF, INC. et al.,
                                                                                             F079205
           Cross-complainants and Appellants,
                                                                             (Super. Ct. No. 17CECG02256)
                    v.

 PACIFIC PLASTICS, INC.,

           Cross-complainant and Respondent.

       It is hereby ordered that the nonpublished opinion filed herein on December 17,
2020, be modified as follows:

       On page 18, last paragraph that begins with “The Tech-Bilt factor…,” the first
three sentences should be deleted and replaced with the following:
       The Tech-Bilt factor that was the focus of both the parties’ arguments, and
       the court’s analysis, was Pacific Plastics’ proportionate liability. The court
       considered the evidence of the defendants’ relative liability. Its ruling
       reflects its “educated guess” that Western Ag was primarily responsible for
       causing the bundle of pipes to fall on Cabrera, while the proportionate
       liability of Pacific Plastics was marginal, remote and speculative. (North
       County, supra, 27 Cal.App.4th at p. 1090.)

      Except for the modifications set forth, the opinion previously filed remains
unchanged. This modification does not effect a change in the judgment.

        The request for publication of the opinion filed in the above entitled matter on
January 6, 2021, is hereby denied. The opinion does not establish a new rule of law, nor
does it meet any of the other criteria set forth in California Rules of Court, rule 8.1105(c).

        In compliance with California Rules of Court, rule 8.1120(b), the Clerk/Executive
Officer of this court shall transmit copies of the request for publication, the opinion, and
this order to the Supreme Court.


                                                                               SMITH, J.
WE CONCUR:




POOCHIGIAN, Acting P.J.



SNAUFFER, J.




                                              2
Filed 12/17/20 Cabrera v. Western Ag & Turf, Inc. CA5 (unmodified opinion)




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 JUAN JOSE CABRERA,                                                                          F078996

           Plaintiff,                                                        (Super. Ct. No. 17CECG08856)

                    v.                                                                    OPINION
 WESTERN AG & TURF, INC. et al.,

           Defendants, Cross-complainants and
           Appellants;

 PACIFIC PLASTICS, INC.,

           Cross-defendant and Respondent.

 WESTERN AG & TURF, INC. et al.,
                                                                                             F079205
           Cross-complainants and Appellants,
                                                                             (Super. Ct. No. 17CECG02256)
                    v.
                                                                                         Fresno County
 PACIFIC PLASTICS, INC.,

           Cross-complainant and Respondent.


         APPEAL from a judgment of the Superior Court of Fresno County. Jeffrey Y.
Hamilton, Jr., Judge.
       Yempuku, Wetters & McNamara, Victoria Yamamoto; Greines, Martin, Stein &
Richland, Robert A. Olson and Cynthia E. Tobisman, for Defendants, Cross-
complainants and Appellants and for Cross-complainants and Appellants.
       Wood, Smith, Henning & Bermann, Summit S. Dhillon, for Cross-defendant and
Respondent, and for Cross-complainant, and Respondent.
                                           -ooOoo-
       This appeal arises from the trial court’s granting of a motion for a good faith
settlement determination. The underlying matter was a personal injury tort action,
involving one plaintiff (Juan Cabrera) and two primary defendants and cross-
complainants (Western Ag. & Turf, Inc. and Pacific Plastics, Inc.). Both defendants
entered into direct settlements with the plaintiff, at the same time. Both defendants
thereafter filed motions seeking a good faith settlement determination from the trial court.
The trial court granted both motions. Western Ag. & Turf, Inc. opposed Pacific Plastics,
Inc.’s motion for good faith settlement determination below, and now appeals the trial
court’s ruling thereon and the ensuing judgment. We affirm.
                      FACTS AND PROCEDURAL HISTORY
       Plaintiff Juan Cabrera, a truck driver, drove a load of bundles of irrigation pipe to
a facility controlled by Western Ag. & Turf, Inc. (“Western Ag”). Cabrera was working
as an independent contractor for D.B. Trucking, owner of the flat-bed truck-trailer on
which the pipe bundles were loaded. The pipes were manufactured and loaded onto
Cabrera’s truck by Pacific Plastics, Inc. (“Pacific Plastics”), at the latter’s plant in Brea.
After the pipes were loaded, Cabrera secured the load for transport to Western Ag’s
facility in Fresno. Pacific Plastics had sold the pipes to Western Ag, a regular customer.
       Once Cabrera arrived at the Western Ag facility, he unstrapped his load and
Western Ag employee Ismael Gonzalez-Paz took charge of unloading the pipes using a
forklift. Pacific Plastics did not have any role in unloading the pipes on Western Ag’s
premises. As Gonzalez-Paz moved the forklift’s forks under bundles of pipes at the top

                                               2
of the stack, one bundle, weighing approximately 1,200 pounds, fell over on the other
side of the truck, landing on Cabrera (who had remained in the vicinity of his truck),
causing significant injuries. Cabrera’s injuries included a traumatic brain injury,
fractures to his cervical spine, lower back, ribs, leg, foot, and a dislocated hip.
       Cabrera initiated a personal injury action based on negligence, against named
defendants, Western Ag and Ismael Gonzalez-Paz (the forklift operator), as well as
several Doe defendants. The complaint alleged that Gonzalez-Paz negligently unloaded
the bundles of irrigation pipes and failed to warn Cabrera before doing so, and that
Western Ag negligently hired, trained, and supervised Gonzalez-Paz. As to the Doe
defendants, the complaint alleged they negligently loaded and secured the pipes, resulting
in them falling off and striking Cabrera. Cabrera claimed past and future medical
expenses of approximately $1,050, 686, in addition to lost wages of $247,500, plus
general damages.
       Western Ag filed a cross-complaint for equitable indemnity against Pacific
Plastics and D.B. Trucking and its owner. As to Pacific Plastics, Western Ag alleged that
were Western Ag to be found responsible for Cabrera’s injuries and damages, Pacific
Plastics would owe equitable indemnity to Western Ag. Thereafter, Cabrera amended his
complaint to add Pacific Plastics as a direct defendant, and Pacific Plastics cross-
complained against Western Ag for equitable indemnity.
       Cabrera, Western Ag, and Pacific Plastics attended a mediation conference before
a retired superior court judge, Howard Broadman. Following mediation, discovery, and
some expert discovery, Cabrera settled with both Western Ag and Pacific Plastics for a
total of $3 million, with Western Ag settling for $2.9 million and Pacific Plastics settling
for $100,000. Both Western Ag and Pacific Plastics moved in the trial court for
determinations, under Code of Civil Procedure section 877.6,1 that their respective

1     Subsequent statutory references are to the Code of Civil Procedure unless
otherwise specified.

                                               3
settlements were entered in good faith, as to prevent claims for comparative contribution
or indemnity from the other party. Pacific Plastics did not oppose Western Ag’s motion
for good faith determination and the trial court granted the motion (that determination is
not at issue in this appeal and is final). Western Ag opposed Pacific Plastics’ motion for
good faith determination, but the trial court ruled the settlement between Cabrera and
Pacific Plastics was made in good faith.
       Western Ag thereafter filed a petition for writ of mandate in this court, challenging
the trial court’s ruling that Pacific Plastics’ settlement was made in good faith. Western
Ag’s writ petition was denied. The trial court subsequently dismissed Western Ag’s
cross-complaint against Pacific Plastics (based on the parties’ stipulation to this effect)
and entered judgment in the matter. Western Ag appealed the trial court’s good faith
settlement order and the judgment entered on its cross-complaint against Pacific Plastics
for indemnity. The two appeals were consolidated.
                                       DISCUSSION

I.     The Trial Court’s Determination that the $100,000 Settlement Between
       Cabrera and Pacific Plastics was Made in Good Faith for Purposes of Section
       877.6
       Western Ag, the appellant in this matter, argues the trial court committed
reversible error in granting Pacific Plastics’ motion for good-faith settlement
determination and entering judgment on Western Ag’s cross-complaint for indemnity
from Pacific Plastics. Specifically, Western Ag alleges the trial court should have denied
Pacific Plastics’ motion for a good faith settlement determination because (1) the
deposition testimony of Jandro Parducho, Pacific Plastics’ chief operating officer (COO),
suggested the bundle of pipes that fell on Cabrera was improperly secured or bundled in
the first instance, in that it was tied with steel cables when it should have been secured by
square-shaped wooden brackets or racks; and (2) the trial court did not properly assess
the import of expert declarations submitted by both parties. We reject Western Ag’s


                                              4
contention that the trial court erred in granting Pacific Plastics’ motion for a good faith
settlement determination and affirm the trial court’s order.
       A.     Applicable Law
       The California Legislature has recognized “that a defendant is unlikely to settle
with a plaintiff if the settlement will not end the defendant’s involvement in the litigation
and will leave it vulnerable to further liability to other defendants.” (Bay Development,
Ltd. v. Superior Court (1990) 50 Cal.3d 1012, 1018-1019 (Bay Development).)
“Accordingly, the Legislature has provided that if a trial court determines a settlement
was made in ‘good faith,’ a settling defendant is relieved of any further liability to the
nonsettling defendants for equitable indemnity.” (Ibid.; Far West Financial Corp. v. D &
S Co. (1988) 46 Cal.3d 796, 817 [“a tort defendant who has entered into a good faith
settlement [with the tort plaintiff(s)] … is absolved of any further liability for all
equitable indemnity claims”].) “Under this general framework, the trial court’s good
faith determination plays a key role in harmonizing the objective of encouraging
settlement with the objective of promoting a fair apportionment of loss among multiple
tortfeasors.” (Bay Development, supra, at p. 1019, citing Abbott Ford, Inc. v. Superior
Court (1987) 43 Cal.3d 858, 873; Tech-Bilt, Inc. v. Woodward-Clyde & Associates
(1985) 38 Cal.3d 488, 494 (Tech-Bilt).)
       The statutes that govern good faith settlement determinations are sections 877 and
877.6. Section 877 provides: “Where a release, dismissal with or without prejudice, or a
covenant not to sue or not to enforce judgment is given in good faith before verdict or
judgment to one or more of a number of tortfeasors claimed to be liable for the same tort
… it shall have the following effect: [¶] (a) It shall not discharge any other such party
from liability unless its terms so provide, but it shall reduce the claims against the others
in the amount stipulated by the release, the dismissal or the covenant, or in the amount of
the consideration paid for it, whichever is the greater[; and] [¶] (b) It shall discharge the
party to whom it is given from all liability for any contribution to any other parties.”

                                               5
       Section 877.6 states, in relevant part: “(a)(1) Any party to an action in which it is
alleged that two or more parties are joint tortfeasors … shall be entitled to a hearing on
the issue of the good faith of a settlement entered into by the plaintiff or other claimant
and one or more alleged tortfeasors…. [¶] … [¶] (c) A determination by the court that
the settlement was made in good faith shall bar any other joint tortfeasor … from any
further claims against the settling tortfeasor … for equitable comparative contribution, or
partial or comparative indemnity, based on comparative negligence or comparative fault.”
       Tech-Bilt identifies specific, non-exhaustive factors that the court considers in
determining whether a settlement was entered into in good faith. These factors are: (1) a
rough approximation of the plaintiff’s total recovery and the settlor’s proportionate
liability; (2) the amount paid in settlement; (3) the allocation of settlement proceeds
among plaintiffs; (4) the recognition that a settlor should pay less in settlement than he
would if he were found liable at trial; (5) the financial conditions and insurance policy
limits of settling defendants; and (6) the existence of collusion, fraud, or tortious conduct
aimed to injure the interests of nonsettling defendants. (Tech-Bilt, supra, 38 Cal.3d at p.
499.) A “ ‘good faith’ ” settlement is one that is “within the reasonable range” of the
settling tortfeasor’s share of liability. (Ibid.) Furthermore, an apparent
disproportionately low settlement does not ipso facto reflect a lack of good faith where
the damages are speculative, or liability is highly uncertain or remote. (Ibid. [the settling
party’s payment of less than its “theoretical proportion or fair share” of the plaintiff’s
case does not necessarily make the settlement a bad faith settlement].)
       One of the most important factors for the trial court to consider in making a good
faith settlement determination is the settling party’s proportionate liability. (Toyota
Motor Sales U.S.A. v. Superior Court (1990) 220 Cal.App.3d 864, 871 (Toyota Motor
Sales).) However, the determinant of good faith is not the liability figure that would
emerge from a trial. Rather, “[b]ecause the application of section 877.6 requires an
educated guess as to what may occur should the case go to trial, all that can be expected

                                              6
is an estimate, not a definitive conclusion.” (North County Contractor’s Assn. v.
Touchstone Ins. Services (1994) 27 Cal.App.4th 1085, 1090 (North County).) Thus,
ultimately what is required is that “‘[a] defendant’s settlement figure must not be grossly
disproportionate to what a reasonable person, at the time of the settlement, would
estimate the settling defendant’s liability to be.’” (Tech-Bilt, supra, 38 Cal.3d at p. 499,
italics added; see North County, supra, at pp. 1090-1091 [a good faith settlement does not
call for perfect or even nearly perfect apportionment of liability; all that is necessary is
that there be a rough approximation between the settlor’s offer of settlement and his
proportionate liability].)
       “The party asserting the lack of good faith bears the burden of proof. (§ 877.6,
subd. (d).)” (Standard Pacific of San Diego v. A.A. Baxter Corp. (1986) 176 Cal.App.3d
577, 581; see Tech-Bilt, supra, 38 Cal.3d at p. 499 [the party asserting the lack of good
faith must show that “the settlement is so far ‘out of the ballpark’ in relation to [the Tech-
Bilt] factors as to be inconsistent with the equitable objectives of [§ 877.6]”].)
       A trial court’s determination under section 877.6, subdivision (c) regarding
whether a settlement was made in “good faith” is reviewed for an abuse of discretion.
(Norco Delivery Service, Inc. v. Owens-Corning Fiberglas, Inc. (1998) 64 Cal.App.4th
955, 962 (Norco) [“Trial courts enjoy broad discretion in determining whether a
settlement was entered in good faith and within the Tech-Bilt ballpark, and in allocating
potential liability and exposure between or among joint tortfeasors.”]; North County,
supra, 27 Cal.App.4th at p. 1095 [“The trial court has wide discretion in deciding
whether a settlement is in good faith and in arriving at an allocation of valuation of the
various interests involved.”].) “‘[T]he term judicial discretion “implies absence of
arbitrary determination, capricious disposition or whimsical thinking.”’” (Toyota Motor
Sales, supra, 220 Cal.App.3d at p. 870.) “ ‘[D]iscretion is abused whenever the court
exceeds the bounds of reason, all of the circumstances being considered.’ ” (Ibid.)



                                               7
       More specifically, “[t]he good or bad faith of a settlement is a question of fact to
be determined by the trial court based on the evidentiary material presented to it.”
(Barth-Wittmore Ins. v. H.R. Murphy Enterprises, Inc. (1985) 169 Cal.App.3d 124, 131.)
Accordingly, “[a reviewing] court’s primary function in [a good faith settlement] appeal
is simply to assess whether the [trial court’s] good faith determination is buttressed by
any substantial evidence.” (Norco, supra, 64 Cal.App.4th at p. 962; see Toyota Motor
Sales, supra, 220 Cal.App.3d at pp. 870-871 [the court’s exercise of discretion in making
a determination as to “good faith” under section 877.6, “ ‘involves the resolution of a
factual issue which, consistent with time-honored rules of appellate review, must be
upheld if supported by substantial evidence’ ”].) If “there is no substantial evidence to
support a critical assumption as to the nature and extent of a settling defendant’s liability,
then a determination of good faith based upon such assumption is an abuse of discretion.”
(Toyota Motor Sales, supra, at p. 871 [substantial evidence is “evidence which is of
ponderable legal significance,” that is, evidence that is “ ‘reasonable in nature, credible,
and of solid value’ ”].) “Where conflicting inferences may reasonably be drawn, the
determination of the trial court will be accepted on appeal even though a contrary
determination would likewise be upheld.” (Id. at p. 872.)
       Section 877.6, subdivision (b), provides that “the issue of the good faith of a
settlement may be determined by the court on the basis of affidavits served with the
notice of hearing, and any counteraffidavits filed in response, or the court may, in its
discretion, receive other evidence at the hearing.” (See Tech-Bilt, supra, 38 Cal.3d at p.
500 [“Section 877.6 contemplates that the determination of good faith may be made by
the court on the basis of affidavits (subd. (b)).”].)

           B. Review of the Trial Court’s Good Faith Determination as to Pacific
              Plastics’ Settlement with Plaintiff Cabrera
       In the papers presented to the trial court, and on appeal, Western Ag and Pacific
Plastics have focused on the primary Tech-Bilt factor, that is, their proportionate liability.


                                               8
Western Ag contends “the overall $3 million settlement is reasonable,” as “plaintiff was
seriously injured” and “his medical bills alone exceed $1.25 million.” Western Ag posits
that the question is whether Pacific Plastics’ settlement represents a rough approximation
of its potential liability, such that Pacific Plastics is justified in precluding Western Ag
from seeking equitable indemnity. (See Long Beach Memorial Medical Center v.
Superior Court (2009) 172 Cal.App.4th 865, 875 (Long Beach Memorial) [“the settlor’s
potential liability for indemnity to the other alleged tortfeasors” is “‘an important
consideration for the trial court in determining whether to approve a settlement’”].) We
conclude the trial court’s good faith determination was amply supported by evidence in
the record and detect no abuse of discretion in its ruling.
       1. The Parties’ Submissions to the Trial Court
       On January 9, 2019, all parties appearing in the action, including Western Ag and
Ismael Gonzalez-Paz, as well as Pacific Plastics, reached settlements directly with
plaintiff, for a total amount of $3 million, without admitting fault.2 Western Ag agreed to
pay $2.9 million, and plaintiff accepted Pacific Plastics pre-existing section 998 offer of
$100,000, an offer that was made with the expectation the matter would proceed to trial
and of which Western Ag was aware. In exchange, the plaintiff agreed to provide a
general release of all claims against all defendants and a dismissal with prejudice of the
complaint, with each party to bear its own costs and fees. Thereafter, Western Ag and
Pacific Plastics filed separate motions for good faith settlement, both of which were
approved by the trial court. As mentioned, only the court’s determination as to Pacific
Plastics’ settlement is at issue here.
       Pacific Plastics filed a noticed motion for a good faith settlement determination on
January 25, 2019.3 The motion was accompanied by declarations from two employees of

2     Trial was set for January 21, 2019. Depositions of the plaintiff’s experts were
completed on January 8, 2019. Other expert depositions had been scheduled.
3     Pacific Plastics had earlier filed an ex parte application for a good faith settlement
determination; the ex parte application was denied by the trial court. Western Ag’s
                                               9
Pacific Plastics, a declaration from an expert, a declaration from Pacific Plastics’
attorney, a declaration from the plaintiff’s attorney, photographs of the scene of the
incident, and a copy of Western Ag’s “Loading, Unloading & Using Forklifts” policy.
Western Ag filed an opposition to Pacific Plastics’ motion for good faith settlement
determination. Western Ag’s opposition was accompanied by a declaration from
Western Ag’s attorney, declarations from two experts, photographs of the scene of the
incident, documents regarding Pacific Plastics’ insurance coverage, the transcript of the
deposition of Pacific Plastics’ COO, and interrogatory responses provided by the
plaintiff, among other evidence. We will summarize below the relevant evidence
submitted by the parties in support of their positions.
              (a)    Photographs of the Scene of Incident
       Both parties included photographs of the scene of the incident with the papers
filed in the trial court. The photographs show a flat-bed truck-trailer stacked with
bundles of pipes. The bundles are of at least two sizes of pipes (pipes with a smaller
diameter and pipes with a larger diameter). The smaller-diameter pipes are bundled or
tied together with squared wooden brackets that surround the bundle at intervals along its
length. The larger-diameter pipes are bundled or tied together with cables at intervals,
with the cables woven around individual pipes as well as the bundle as a whole. The
photographs show a forklift with its forks under a couple of pipe bundles at the top of the
stack. A bundle of larger-diameter pipes is lying on the ground, on the other side of the
truck from the forklift’s position. The bundle on the ground is intact, with the pipes still
in place and tied together with cables.
              (b)    Transcript of Deposition of Jandro Parducho
       Western Ag submitted the transcript of the deposition of Jandro Parducho, chief
operating officer and chief financial officer of Pacific Plastics, the person most


motion for good faith settlement determination was granted by the trial court on January
17, 2019.

                                             10
knowledgeable about Pacific Plastics’ operations and practices. Parducho was
responsible for overseeing the production of PVC pipe at the firm’s plant in Brea. Based
on photographs of the scene of the incident, Parducho noted there was nothing unusual
about the load of pipe bundles on Cabrera’s truck, on the day in question. Parducho
explained that since the pipes were unloaded at the customer’s site, Pacific Plastics had
no influence on the manner in which the unloading occurred. Parducho said: “I’m not
aware of any standard of unloading as we only load the PVC pipe.” (Italics added.)
Pacific Plastics has safety policies in place regarding loading of pipes at its plant. When
pipes are loaded onto any truck at Pacific Plastics’ premises using a forklift, company
policy prohibits anyone from being in the vicinity of the truck other than the forklift
operator, for safety reasons; the forklift operator is responsible for ensuring that the area
is cleared during loading. Once the pipes are loaded, the truck driver is responsible for
strapping down and securing the load. Parducho clarified that the load on Cabrera’s truck
included bundles of pipes designated for Western Ag in Fresno as well as bundles of pipe
designated for another customer in Mettler, south of Bakersfield.
       Parducho explained that Pacific Plastics utilized standard procedures in bundling
or packaging PVC pipes for transport. The pipes are bundled using a “crate,” which is
“actually really a strapping that bundles together the pieces of pipe.” (Italics added.)
Parducho also later said that pipes were bundled or crated using rectangular wood
brackets, that is, “four pieces of wood” that went around the bundle in a rectangular
shape; depending on the dimensions of the pipe in the load, two or three such brackets or
“pieces of crate” would be used. The pipes in the load that was sent to Western Ag
would have required “three pieces of crate” on each bundle. With reference to
photographs of the incident scene, Parducho indicated that the smaller-diameter pipes
loaded on Cabrera’s truck were encased in square-shaped, wooden crating, while the
bundle of pipes that had fallen to the ground on the far side of the truck was bound with
“steel strapping”; the fallen bundle—which had crushed Cabrera—was intact, with the

                                              11
strapping still in place. Parducho said the purpose of the crating was to “secure the
bundle.” Parducho appeared to use the term “crating” to refer to both the wooden
brackets and the steel strapping used to bind the pipe bundles. Indeed, Parducho noted
the words “crates” and “bundles” were used interchangeably.4
              (c)    Declaration of Jandro Parducho
       Given that Parducho’s deposition testimony regarding the standard methods of
crating or securing the bundles was somewhat ambiguous, Parducho clarified the issue in
a declaration submitted with Pacific Plastics’ motion for good faith settlement
determination. In the declaration, Parducho noted: “Pacific Plastics has bundled, loaded
and shipped irrigation piping like that in question … since 1979, and has done it in the
same manner for that entire span.” He also confirmed, with regard to shipments sent to
Western Ag specifically: “From 2016 to the present, including the months and year since
the Plaintiff’s injuries, [Pacific Plastics] has sold Western Ag & Turf approximately
$2,535,088.51 worth of irrigation piping bundled in an identical manner as the bundled
load that Defendant Gonzalez[-Paz] knocked onto Plaintiff.” He added: “The 10”
diameter piping that Western Ag’s employee knocked onto Plaintiff, is always bundled in
the same manner, both individually tied and interwoven together, [and] is as stable if not
more stable than the ‘full rack’ configuration used on other sizes of irrigation piping.”
Finally, Parducho noted: “All shipments of 10” diameter piping is bundled in this same
way, including hundreds of shipments to Western Ag and thousands to other customers,


4       During Parducho’s deposition, Western Ag’s attorney asked him: “Pacific
Plastics, they attempt to secure the load with crates; is that correct?” Parducho answered:
“They load the pipe in – yes. They’re called crates or bundles.” Another exchange
between Parducho and Western Ag’s attorney is illuminating. The attorney asked
whether Pacific Plastics followed “any kind of standard” with regard to bundling the
pipes. Parducho answered: “Yes, we do have a standard of how we bind the PVC pipe
only.” Asked to explain further, Parducho answered: “Basically based on the
dimensions of the pipe. We’ll call it, for sake of reference, the crate, or it’s actually
really a strapping that bundles together the pieces of pipe packaged together.”

                                             12
without complaint or incident, both prior to the date of Plaintiff’s injury and
subsequently, to this very day.”
              (d)     Declaration of Pacific Plastics’ Employee Juan Aguilar
       Pacific Plastics also submitted the declaration of another employee, Juan Aguilar,
with its motion papers. Aguilar had worked for the company since 1980 and been its
production manager since 1987. Aguilar’s declaration restated and confirmed the points
made in Parducho’s declaration.
              (e)     Western Ag’s Policy re: “Loading, Unloading & Using Forklifts”
       Pacific Plastics submitted, to the trial court, documentary proof of Western Ag’s
policy or training material on “Loading, Unloading & Using Forklifts,” which notes that
“[f]atalities and serious injures while loading and unloading trucks are preventable by
following procedures and the proper use of equipment.” The document warns: “Material
and equipment can shift or break free during any location transfer.” The documents
states, “[w]hile there is some risk of injury while securing the load, a load that shifts is far
more dangerous when it comes to unload,” and specifically warns that extra caution is
required when “handling structural steel or pipe.” The document specifies: “Workers
should never be on the opposite side of a truck from a forklift while it is loading or
unloading material.” It instructs: “Do not allow workers on foot while a forklift is
involved in loading/unloading operations.” It further instructs: “Provide drivers a place
to wait away from the truck.” In addition, it warns: “Watch out for bystanders and be
sure everyone is outside the ‘fall-shadow’ of the load.” Finally, the document notes:
“Forklift operators are responsible for the safety of all ground personnel at the site as well
as themselves.” Western Ag’s policy for “Loading, Unloading & Using Forklifts” was
signed by Ismael Gonzalez-Paz, Western Ag’s forklift driver, who was unloading the
pipe bundles from Cabrera’s truck when one bundle fell off and injured Cabrera.




                                              13
              (f)     Declaration of Pacific Plastics’ Expert, Peter Petrovsky
       Pacific Plastics also submitted, with its motion papers, a declaration from Peter
Petrovsky, “a registered professional engineer-mechanical and civil” since the early
1980s, with “significant experience in matters relating to trucking, forklift operation, as
well as the transporting and loading/unloading of piping of all types and sizes.”
Petrovsky stated in his declaration, with reference to photographs of the scene of the
incident: “Those photographs show that the bundle of piping that fell and struck
Plaintiff, remained bundled together after traveling from Brea, California, to Central
California, and after falling approximately 15-20 feet onto Plaintiff. This indicates to me
that the bundle of piping that struck Plaintiff was secure and stable and did not contribute
to the piping falling onto Plaintiff.” Petrovsky also noted: “The same photographic
evidence shows that the forklift being used by Defendant Gonzalez[-Paz] had slid its
forks under one bundle without regard for the positioning of the other bundles, thereby
causing the incident directly. The photographs further evidence that the forklift operator
pushed the bundle he was unloading against the bundle of the 10-inch pipe which was
directly contiguous to the bundle of pipe he was unloading. Thus, the forklift caused the
bundle of the 10-inch pipe to fall off the trailer and [injure] plaintiff.”
       Petrovsky further observed: “The 10” diameter piping that Western Ag’s
employee knocked onto Plaintiff, is always bundled in the same manner, both
individually tied and interwoven together, [and] is as stable if not more stable than the
‘full rack’ configuration used on other sizes of irrigation piping.” Finally, Petrovsky
noted: “The very fact that Plaintiff was in the vicinity of the trailer when Gonzalez[-Paz]
began unloading the irrigation piping was both a per se violation of Western Ag’s own
forklift policy, policies promulgated by Plastic Pipe Association and OSHA. It is
negligent from a reasonable person standard.”




                                               14
              (g)    Declaration of Western Ag’s Expert, Larry Miller
       Western Ag submitted, with its opposition, declarations from two experts of its
own, Larry Miller and Russell Darnell. Miller, who specializes in “trucking accident
investigation and analysis,” noted that Gonzalez-Paz, Western Ag’s forklift operator,
stated in his deposition that Cabrera was standing at the rear of the trailer before
Gonzalez-Paz began unloading the pipes from Cabrera’s truck, whereby he had “visually
clear[ed] the unloading zone.” Miller opined that Cabrera was responsible for “moving
into the danger zone” and “for not verbally announcing to [Gonzalez-Paz] that he was
going to do so.” Miller stated that some of the pipe bundles in the shipment at issue were
secured by “banding,” which would suggest that when Carbrera strapped down the
shipment, the “banded” bundles “would shift and form to the four sided crates that were
under and beside them.” Miller posited that when the shipment straps were removed by
Cabrera, the pipes would be “an unstable group sitting there,” that came down “as soon
as [Gonzalez-Paz] started to remove the crate of pipes beside the bundle that fell.” Miller
observed that Jandro Parducho, the COO of Pacific Plastics, “stated that the bundle of
pipes of that fell should have had three sides of plywood in order to meet company policy
for transport,” whereby Pacific Plastics had “failed to comply with their own policy.”
However, as set forth above, Parducho’s deposition testimony suggested that Pacific
Plastics used both steel strapping and wooden brackets to secure bundles of pipes, and he
later clarified in this declaration that Pacific Plastics always secured bundles of 10-inch
diameter pipes (the bundle that fell was a bundle of 10-inch pipes) with steel strapping.
              (h)    Declaration of Western Ag’s Expert, Russell Darnell
       Western Ag also submitted a declaration from another expert, Russell Darnell, a
“safety engineer” and “international consultant.” Echoing the false premise of Miller’s
declaration on the same point, Darnell stated that, according to the deposition testimony
of Pacific Plastics’ COO, Jandro Parducho, Pacific Plastics “violated their own
procedures and standards,” because the pipe bundle in question was not secured with

                                             15
wooden crating that would have made it a “‘square load,’” but, rather, was merely
“banded.” Darnell added that “because the pipes were tied in a more rounded shape, they
were able to roll off when bumped by the fork lift operator,” whereas a “‘square’” load
would have stayed in place.
       On a different note, Darnell observed that the evidence showed that when Cabrera
was hit by the falling bundle of pipe, he was “walking alongside the truck trailer directly
in the path of the falling load (which he had just unstrapped).” Darnell noted, “Had
[Cabrera] been ‘at the back of the truck,’ i.e., where the license plate is, he would have
not been injured even if the entire rear load fell off the trailer.” Darnell suggested:
“[Cabrera] was most likely ‘in a hurry’ to get the job done and move onto his next stop.
[Cabrera] had already begun to roll up his straps in neat bundles before … the forklift
operator, even began to move. It is highly likely that [Cabrera] went from the back of the
trailer around to the right side of the trailer to retrieve ‘one more strap.’ [Cabrera’s]
movement into the danger zone, without communicating to [Gonzalez-Paz], was a
substantial cause of this accident.”
       2. The Trial Court’s Ruling
       As mentioned, the trial court granted Pacific Plastics’ motion for a good faith
settlement determination. The court correctly set forth the Tech-Bilt factors and applied
the Tech-Bilt analysis. In line with the focus of the parties’ arguments, the trial court
primarily addressed whether Pacific Plastics’ settlement amount was justifiable in light of
its proportionate liability for Cabrera’s injuries and the resulting damages.
       The court issued a written ruling, stating, in relevant part:

               “Here, Western Ag contests the validity of the settlement. So, it is
       their burden to demonstrate a lack of good faith. In an attempt to do so,
       Western Ag submits declarations from its experts, Larry Miller and Russell
       [Darnell]. Mr. Miller opines that because Pacific Plastics did not crate the
       pipes according to company standards, they fell when bumped by the
       forklift driver. Mr. [Darnell] also opines that because Pacific Plastics did
       not crate the pipes, they fell when bumped. Mr. [Darnell] adds that the
       round shape of the banded bundle caused them to roll – as opposed to a
                                              16
       ‘square load’ which would have resulted had the pipes been transported in
       crates. Mr. [Darnell] further opines that Pacific Plastics ‘violated globally-
       accepted standards of loading by putting the load destined for another
       customer on top of the load which Western Ag & Turf, Inc. had
       purchased’—so that Western Ag had to unload the pipes for the other
       customer before it could unload the pipes for Western Ag’s job.

              “In opposition, Pacific Plastic[s] submits a declaration from its own
       expert, Peter Petrovsky. Western Ag objects to his declaration based upon
       foundation. However, he is qualified to render his opinion here—Mr.
       Petrovsky is a registered professional engineer with over thirty years of
       experience. Mr. Petrovsky opines that the way in which the pipes were
       banded together is as stable, if not more stable, than the ‘full rack’
       configuration. He also opines that the reason why the pipes fell was
       because the forklift driver was negligent—he slid the forks under one
       bundle without regard for the positioning of the other bundles.

               “Western Ag’s evidence is too speculative to show liability. Mr.
       Miller and Mr. [Darnell] opine that the pipes fell because they were not
       properly crated. But there is no industry standard on this point, so what
       exactly is considered ‘proper’ is unknown. And in stark contrast to Mr.
       Miller and Mr. [Darnell], Mr. Petrovsky opines that the bundles were
       stable. In addition, it is undisputed that the pipes were bumped by the
       forklift driver. However, Mr. Miller and Mr. [Darnell] neglect to discuss
       whether he properly unloaded the pipes. And according to Mr. Petrovsky,
       the forklift driver was negligent in the way in which he unloaded the
       pipes—he did not merely bump the bundle that fell, as Mr. Miller and Mr.
       [Darnell] imply.

              “Also, there is no evidence that the configuration of the pipes caused
       them to fall—despite the fact that the way in which the pipes were stacked
       may have technically violated industry standards.

             “Accordingly, defendant Pacific Plastics’ application for a
       determination of good faith is granted.”
       3. Analysis
       Here, the court carefully evaluated the evidence provided by the parties and made
reasonable inferences from it, within the framework of the Tech-Bilt factors. The total
amount of the plaintiff’s potential recovery at trial was not in question, since all parties
appearing in the action had settled directly with the plaintiff on January 9, 2019, in a
global settlement worth $3 million, an amount that Western Ag acknowledges is

                                              17
“reasonable” in light of the plaintiff’s claims and damages. Next, we presume the trial
court “recogni[zed] that a settlor [i.e., Pacific Plastics] should pay less in settlement than
[it] would if [it] were found liable after a trial”; this factor supports, rather than detracts
from, the trial court’s good faith settlement determination. (Tech-Bilt, supra, 38 Cal.3d at
p. 499.) As for Pacific Plastics’ financial condition and insurance policy limits, because
the trial court concluded $100,000 was a reasonable, good faith settlement amount
without “discounting” that amount based on any purported financial insolvency or
insurance limitations, this Tech-Bilt factor was irrelevant to the court’s determination.
(Cahill v. San Diego Gas & Electric Co. (2011) 194 Cal.App.4th 939, 969 (Cahill); Tech-
Bilt, supra, 38 Cal.3d at p. 499.) As Cabrera was the only plaintiff, the factor regarding
“the allocation of settlement proceeds among plaintiffs” does not apply. (Tech-Bilt,
supra, 38 Cal.3d at p. 499.)
       In addition, there was no evidence of “the existence of collusion, fraud, or tortious
conduct aimed to injure the interests of [Western Ag].” (Tech-Bilt, supra, 38 Cal.3d at p.
499.) Both Western Ag and Pacific Plastics settled with Cabrera on January 9, 2019,
after participating in a mediation process involving all the parties appearing in the action
(the mediation occurred on November 15, 2018, and the mediator continued to work with
the parties in the weeks that followed). Following the mediation, Pacific Plastics made a
section 998 offer in the amount of $100,000 to the plaintiff, which offer was served on all
parties. Therefore, at the time the settlements were reached, Western Ag was aware of
Pacific Plastics’ section 998 offer to plaintiff in the amount of $100,000 (which was the
offer Cabrera ultimately accepted). Western Ag did not adduce any evidence showing
that the January 9, 2019 settlement was intended to injure its interests.
        The Tech-Bilt factor that was the focus of both the parties’ arguments and the
court’s analysis, was Pacific Plastics’ proportionate liability. The court weighed the
evidence of the defendants’ relative liability. Its ruling reflects it concluded that Western
Ag was primarily responsible for causing the bundle of pipes to fall on Cabrera, while the

                                               18
proportionate liability of Pacific Plastics was marginal, remote and speculative. The
court reasonably could arrive at this conclusion based on the evidentiary record, in
particular the declarations of Pacific Plastics’ COO, Parducho, and its expert, Petrovsky.
Significantly, the declarations of Western Ag’s experts were premised, in important
respects, on a flawed interpretation of Parducho’s deposition testimony, without regard to
the clarification of that testimony reflected in Parducho’s subsequent declaration, which
vitiated their value. Furthermore, as the court noted, Western Ag’s experts did not
address the manner in which the forklift operator was moving the bundles, as reflected in
the photographs. The declarations of Western Ag’s experts, moreover, indicated the
plaintiff was at fault for walking on the far side of the truck relative to the forklift’s
position during unloading, but, at the same time, failed to address that company’s own
safety policies regarding the unloading of complex loads, with forklifts, at its facility.
       Indeed, Western Ag’s own policy regarding forklift operation, especially in the
context of unloading of massive bundles of pipes, lends support to the trial court’s
conclusion. Had Western Ag simply directed Cabrera to wait in a separate, safe area
during the unloading process and properly secured the area in the vicinity of the truck-
trailer, as required under its safety policy, the injuries and damages sustained by Cabrera
would have been avoided entirely. In short, the trial court’s reasoning and ruling indicate
the court concluded, as to the relative, potential liability of Western Ag and Pacific
Plastics, that the bulk of liability rested with Western Ag, and this conclusion is
supported by the record. Stated differently, the trial court could rationally find that,
based on the information available at the time of the settlement, a reasonable person
could believe Pacific Plastics had little, if any, potential liability for Cabrera’s injuries.
Furthermore, since the trial court presumably concluded Pacific Plastics’ potential
liability was remote based on lack of causation, the court could rationally conclude
Pacific Plastics had no greater liability to Western Ag for equitable indemnity than it had
to Cabrera for negligence. (See Cahill, supra, 194 Cal.App.4th at p. 965 [where the

                                               19
settling defendant’s actions or omissions were not a substantial factor in causing the
plaintiff’s damages, the settling defendant generally cannot have any liability for
equitable indemnity to a nonsettling defendant].)
       Western Ag’s citation of various cases in which courts concluded the settlement
amounts were unreasonably low in comparison to the settling defendant’s potential
liability does not persuade us the settlement amount in the circumstances of this case was
unreasonably low based on the information available in January 2019 (when the
settlement was reached). (See, e.g., Long Beach Memorial, supra, 172 Cal.App.4th 865;
Gehl Brothers Manufacturing Co. v. Superior Court (1986) 183 Cal.App.3d 178; TSI
Seismic Tenant Space, Inc. v. Superior Court (2007) 149 Cal.App.4th 159.) Although, in
the above-referenced cases cited by Western Ag, settlement amounts representing 2
percent or less of the plaintiffs’ total damages were disapproved as unreasonably low in
comparison to the settling defendants’ proportionate share of the plaintiffs’ total
damages, those cases are factually inapposite to this case and do not persuade us the trial
court in this case could not rationally conclude the $100,000 settlement amount
(representing 3 percent of the plaintiff’s total recovery of $3 million) was not grossly
disproportionate to Pacific Plastics’ potential liability (based on the information available
at the time of settlement).
       Indeed, there are numerous cases in which relatively insubstantial settlement
amounts were upheld as made in good faith. (See, e.g., Bay Development, supra, 50
Cal.3d at p. 1028 [$30,000 settlement amount versus $1 million claimed damages];
Wysong & Miles Co. v. Western Industrial Movers (1983) 143 Cal.App.3d 278, 283
[$65,000 settlement amount versus $7 million claimed damages]; Wilshire Ins. Co. v. Tuff
Boy Holding, Inc. (2001) 86 Cal.App.4th 627, 631-632 [$50,000 settlement amount
versus plaintiffs’ $1.425 million claimed total case value].) Since each case must be
decided based on its particular circumstances, we conclude Western Ag’s cited cases do
not show the trial court in this case abused its discretion in determining a reasonable

                                             20
person could believe, based on January 2019 information, that the $100,000 settlement
amount was within the ballpark of reasonable settlements and was not disproportionate to
Pacific Plastics’ potential liability in the circumstances of this case. Furthermore, as
discussed above, none of the other Tech-Bilt factors undercut the trial court’s good faith
determination. We also reject Western Ag’s argument that the trial court applied
incorrect legal standards in reaching its conclusions.
       Making all presumptions and reasonable inferences in favor of the trial court’s
order, the trial court could rationally conclude that neither Pacific Plastics nor Cabrera
had a goal of injuring Western Ag’s interests by entering into the January 9, 2019
settlement. Rather, the court could reasonably conclude Pacific Plastics decided to save
potential litigation costs and buy its peace based on its assessment of its proportionate
liability, be it remote and speculative. Similarly, based on the record in this case, the trial
court could reasonably conclude the $100,000 settlement was not disproportionately low
and Pacific Plastics did not enter into it as to improperly obtain immunity from Western
Ag. (See Cahill, supra, 194 Cal.App.4th at p. 969.)
       We conclude the trial court did not abuse its discretion in considering the Tech-
Bilt factors and determining the settlement between Pacific Plastics and Cabrera was
made in good faith within the meaning of section 877.6.
                                       DISPOSITION
       The trial court’s order granting Pacific Plastics’ motion for good faith settlement
and the judgment on Western Ag’s cross-complaint against Pacific Plastics, for
indemnity, are affirmed.




                                              21
                               SMITH, J.
WE CONCUR:



POOCHIGIAN, Acting P.J.



SNAUFFER, J.




                          22